Citation Nr: 0321248	
Decision Date: 08/25/03    Archive Date: 09/02/03	

DOCKET NO.  01-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Determination of initial rating to be assigned for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to March 1946.  

This matter arises from various rating decisions rendered 
since April 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that granted 
service connection for bilateral hearing loss and assigned 
that disability a noncompensable evaluation.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

In November 2001, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on June 17, 2003 for 
further appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran has manifested no more than Level I in the 
right ear with speech discrimination of 94 percent and no 
more than Level IV hearing in the left ear with speech 
discrimination score of 96 percent.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code (DC) 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 


claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  The Federal 
Circuit stated, however, that it was not reaching that 
question.  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing that evidence 
or information, and inform him of his appellate rights.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b) (2002)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, in the 
Board's November 2001 remand, and again in a letter sent to 
the veteran by the RO in April 2002, he was informed of the 
impact of the VCAA on his appeal, to include the division of 
responsibilities between VA and the claimant in obtaining 
pertinent evidence.  The veteran has indicated that he has no 
further evidence to submit.  Therefore, the Board concludes 
that the veteran has been provided adequate notice as to the 
evidence needed to substantiate his claim, that he was given 
an opportunity to submit such additional evidence, and that 
the record otherwise is complete.  Thus, the obligation under 
the VCAA for VA to advise a claimant as to any further 
division of responsibilities between VA and the claimant in 
obtaining evidence is satisfied.  Finally, in view of the 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  

II.  Determination of Initial Rating to be Assigned for 
Bilateral Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss is more severe than currently evaluated.  
Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); but see generally Fenderson v. West, 
12 Vet. App. 119 (1999) (concerning the application of 
"staged" ratings in certain cases in which a claim for a 
higher evaluation stems from an initial grant of service 
connection for a given disability).  Finally, where there is 
a question as to 


which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based upon organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing thresholds, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), establishes 11 
auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines and Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination tests.  The 
horizontal columns and Table VI represent nine categories of 
decibel loss based upon the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85(b).  Exceptions to this 
are found in 38 C.F.R. § 4.86; these include 
(1) circumstances when the pure tone threshold at frequencies 
from 1,000 to 


4,000 Hertz is 55 decibels or more, (2) circumstances when 
the pure tone threshold is 30 decibels or less at 1,000 Hertz 
and 70 decibels or more at 2,000 Hertz, or (3) when the 
hearing examiner certifies that use of the special 
discrimination test is not appropriate because of language 
difficulties, and inconsistent speech discrimination scores, 
etc.  It is within the foregoing context that the facts in 
this case must be examined.  

The evidence regarding the veteran's bilateral hearing loss 
consists primarily of the results of various private and VA 
audiological examinations conducted since 1995.  However, it 
must be noted that the private audiological evaluations did 
not incorporate the Maryland CNC Test.  This is required by 
38 C.F.R. § 3.385 (2002).  On the other hand, the VA 
audiological examinations conducted in February 2001 and May 
2002 incorporated the necessary testing.  As such, the 
findings on those tests will form the basis for evaluating 
the current level of the veteran's service-connected 
bilateral hearing disability.  In February 2001, pure tone 
thresholds in decibels for the veteran's right ear were as 
follows:  40 at 1,000 Hertz, 55 at 2,000 Hertz, 60 at 3,000 
Hertz, and 65 at 4,000 Hertz, for an average of 55.  The 
speech recognition score for the veteran's right ear on that 
examination was 96 percent.  Meanwhile, pure tone thresholds 
in decibels for the veteran's left ear were as follows:  50 
decibels at 1,000 Hertz, 55 decibels at 2,000 hertz, 60 
decibels at 3,000 Hertz and 65 decibels at 4,000 Hertz, for 
an average of 58.  The speech recognition score for the 
veteran's left ear was 94.  The physician noted this to 
represent a sloping mild to moderately severe sensorineural 
hearing loss, bilaterally.  However, word recognition ability 
was noted to be excellent for each ear at the supra-threshold 
level.  

The veteran again underwent a VA audiological examination in 
May 2002.  Pure tone thresholds in decibels for the veteran's 
right ear were as follows:  40 at 1,000 Hertz, 55 at 2,000 
Hertz, 60 at 3,000 Hertz, and 65 at 4,000 Hertz, for an 
average of 55.  Meanwhile, pure tone thresholds in decibels 
for the veteran's left ear were as follows:  55 at 1,000 
Hertz, 55 at 2,000 Hertz, 60 at 3,000 Hertz, and 65 at 
4,000 Hertz, for an average of 59.  Speech recognition scores 
for the veteran's right 


and left ears were 94 and 96 respectively.  The examiner 
noted that the various audiological examinations of record 
conducted by private practitioners did not incorporate the 
Maryland CNC lists.  

Applying this to Table VI yields numeric designations of I 
for the veteran's right ear and IV for the veteran's left ear 
(see Table VIA regarding the level to be assigned for the 
veteran's left ear based upon pure tone thresholds only).  

Applying these audiological findings to Table VII indicates 
that a noncompensable evaluation is, and has been, warranted 
since service connection for the veteran's bilateral hearing 
loss was first granted effective January 14, 2000.  Because 
the disability picture presented by the veteran's service-
connected bilateral hearing loss does not more nearly 
approximate the criteria for a compensable evaluation, the 
requirements for a compensable evaluation for bilateral 
hearing loss have not been met.  

Notwithstanding the above, a rating in excess of that 
currently assigned for bilateral hearing loss may be granted 
if it is demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2002).  There is no indication that 
this disability has required frequent hospitalization since 
the veteran's military service.  Moreover, the outpatient 
treatment reports do not indicate that the veteran's current 
ability to work has been compromised by this disability.  In 
this regard, the Board notes that the veteran retired from 
his career as an attorney sometime in 1990.  There is no 
indication that this disability led to his retirement.  
Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for bilateral hearing 
loss, there is no basis to conclude that this disability is 
more serious than contemplated by the aforementioned 
schedular provisions.  Thus, the failure of the RO to submit 
the case for consideration by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
was not unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  


ORDER

A compensable rating for bilateral hearing loss is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

